J-S02019-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    GRACE FORCIER                              :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    DAWN BALL                                  :
                                               :
                       Appellant               :        No. 9 EDA 2021

               Appeal from the Order Entered November 4, 2020
             In the Court of Common Pleas of Northampton County
                Civil Division at No(s): No. C-48-PF-2020-00249


BEFORE: OLSON, J., KING, J., and McCAFFERY, J.

MEMORANDUM BY KING, J.:                                  FILED APRIL 20, 2022

        Appellant, Dawn Ball (“Daughter”), appeals from the order entered in

the Northampton County Court of Common Pleas, under the Protection from

Abuse (“PFA”) Act,1 in favor of Appellee, Grace Forcier (“Mother”). We affirm

and grant counsel’s petition to withdraw.

        The relevant facts and procedural history of this appeal are as follows.

On April 7, 2020, Mother filed a PFA petition against Daughter. Specifically,

Mother alleged that Daughter broke into her residence, destroyed Mother’s

personal property, and threatened Mother with a knife.        Based upon these

allegations, the court issued a temporary PFA order and scheduled a hearing

on the matter. The temporary PFA order advised Daughter not to contact


____________________________________________


1   23 Pa.C.S.A. §§ 6101-6122.
J-S02019-22


Mother by any means.

     Prior to the hearing, Mother filed three (3) indirect criminal contempt

private complaints. In the complaint filed on May 12, 2020, Mother asserted

that Daughter repeatedly made threatening phone calls to her.          In the

complaint filed on June 1, 2020, Mother claimed that Daughter went to the

post office and forwarded Mother’s mail without permission. In the complaint

filed on August 25, 2020, Mother stated that Daughter posted unflattering lies

about her on a website.

     Following several continuances, the court conducted a hearing on

November 4, 2020. At that time, the court received testimony from Mother,

who appeared pro se. Daughter appeared with counsel, but counsel advised

her not to testify due to pending criminal charges.      (See N.T. Hearing,

11/4/20, at 9). After receiving Mother’s testimony, the court issued a final

PFA order. The order, which remains in effect for three (3) years, directed

Daughter not to abuse, harass, stalk, or threaten Mother. Additionally, the

court found Daughter guilty of indirect criminal contempt based upon Mother’s

May 2020 complaint only. The court sentenced Daughter to thirty (30) days’

imprisonment, and it dismissed the remaining contempt complaints.

     Daughter timely filed a pro se notice of appeal on November 23, 2020.

On December 2, 2020, the court ordered Daughter to file a Pa.R.A.P. 1925(b)

concise statement of errors complained of on appeal. On December 21, 2020,

Daughter timely filed a pro se Rule 1925(b) statement.


                                    -2-
J-S02019-22


        On February 26, 2021, Daughter filed a pro se application for the

appointment of counsel in this Court. In response, we directed the trial court

to determine Daughter’s eligibility for appointed counsel. By order entered

March 31, 2021, the court appointed current counsel to represent Daughter

on appeal.2 Counsel subsequently filed a petition to withdraw and an Anders3

brief with this Court.       Counsel filed an amended withdrawal petition on

September 27, 2021.

        As a preliminary matter, counsel seeks to withdraw representation

pursuant to Anders and Commonwealth v. Santiago, 602 Pa. 159, 978

A.2d 349 (2009). Anders and Santiago require counsel to: (1) petition the

Court for leave to withdraw, certifying that after a thorough review of the

record, counsel has concluded the issues to be raised are wholly frivolous; (2)

file a brief referring to anything in the record that might arguably support the

appeal; and (3) furnish a copy of the brief to the appellant and advise her of

her right to obtain new counsel or file a pro se brief to raise any additional

points the appellant deems worthy of review. Santiago, supra at 173-79,

978 A.2d at 358-61.          Substantial compliance with these requirements is

sufficient.   Commonwealth v. Wrecks, 934 A.2d 1287, 1290 (Pa.Super.

2007). After establishing that counsel has met the antecedent requirements


____________________________________________


2 Daughter previously filed a pro se petition for leave to proceed in forma
pauperis, which the court granted on December 2, 2020.

3   Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).

                                           -3-
J-S02019-22


to withdraw, this Court makes an independent review of the record to confirm

that the appeal is wholly frivolous.4          Commonwealth v. Palm, 903 A.2d

1244, 1246 (Pa.Super. 2006). See also Commonwealth v. Dempster, 187

A.3d 266 (Pa.Super. 2018) (en banc).

       In Santiago, supra, our Supreme Court addressed the briefing

requirements where court-appointed appellate counsel seeks to withdraw

representation:

          Neither Anders nor [Commonwealth v. McClendon, 495
          Pa. 467, 434 A.2d 1185 (1981)] requires that counsel’s brief
          provide an argument of any sort, let alone the type of
          argument that counsel develops in a merits brief. To repeat,
          what the brief must provide under Anders are references
          to anything in the record that might arguably support the
          appeal.

                                       *       *   *

          Under Anders, the right to counsel is vindicated by
          counsel’s examination and assessment of the record and
          counsel’s reference to anything in the record that arguably
          supports the appeal.

Santiago, supra at 176, 177, 978 A.2d at 359, 360. Thus, the Court held:

          [I]n the Anders brief that accompanies court-appointed
          counsel’s petition to withdraw, counsel must: (1) provide a
____________________________________________


4 We note that Daughter’s pro se notice of appeal does not specify whether
she intended to appeal from the final PFA order or the order finding her in
indirect criminal contempt, both of which were filed at the same trial court
docket number. Based upon our review of Daughter’s pro se Rule 1925(b)
statement, it appears that she wanted to challenge both orders. Likewise,
counsel’s Anders brief includes argument surrounding both orders. In light
of the applicable case law governing this Court’s review in an Anders scenario,
we will examine the propriety of both orders as part of our independent review
of the record.

                                           -4-
J-S02019-22


          summary of the procedural history and facts, with citations
          to the record; (2) refer to anything in the record that
          counsel believes arguably supports the appeal; (3) set forth
          counsel’s conclusion that the appeal is frivolous; and (4)
          state counsel’s reasons for concluding that the appeal is
          frivolous. Counsel should articulate the relevant facts of
          record, controlling case law, and/or statutes on point that
          have led to the conclusion that the appeal is frivolous.

Id. at 178-79, 978 A.2d at 361.

      Instantly, appellate counsel has filed a petition to withdraw and Anders

brief. The brief states counsel’s conclusion that the appeal is wholly frivolous.

Counsel supplied Daughter with a copy of the Anders brief. Counsel also

provided Daughter with a letter explaining her right to retain new counsel to

pursue the appeal or to proceed pro se.

      In the Anders brief, counsel provided a statement of facts and

procedural history of the case. Counsel’s argument refers to relevant law and

portions of the record that might arguably support Daughter’s issues. Counsel

further states the reasons for his conclusion that the appeal is wholly frivolous.

Therefore, counsel has substantially complied with the technical requirements

of Anders and Santiago.

      Daughter has not responded to the Anders brief pro se or with newly

retained private counsel. Counsel raises the following issues on Daughter’s

behalf:

          Whether [Mother’s] testimony was credible?

          Whether there was sufficient evidence to grant a [PFA] final
          order?


                                      -5-
J-S02019-22


(Anders Brief at 3).

      On appeal, Daughter argues that the trial court should not have found

Mother’s testimony credible. Daughter emphasizes Mother’s responses to the

questions posed during cross-examination, where Mother admitted to a prior

conviction for crimen falsi. Additionally, Daughter contends that the evidence

was insufficient to support both the final PFA order and the finding of indirect

criminal contempt. We disagree.

      When examining a challenge to the sufficiency of the evidence

supporting a PFA order, our standard of review is as follows:

         When a claim is presented on appeal that the evidence was
         not sufficient to support an order of protection from abuse,
         we review the evidence in the light most favorable to the
         petitioner and granting her the benefit of all reasonable
         inferences, determine whether the evidence was sufficient
         to sustain the trial court’s conclusion by a preponderance of
         the evidence.       This [C]ourt defers to the credibility
         determinations of the trial court as to witnesses who
         appeared before it.

Fonner v. Fonner, 731 A.2d 160, 161 (Pa.Super. 1999) (internal citations

and quotation marks omitted).

      “The purpose of the [PFA] Act is to protect victims of domestic violence

from those who perpetrate such abuse, with the primary goal of advance

prevention of physical and sexual abuse.” E.K. v. J.R.A., 237 A.3d 509, 519

(Pa.Super. 2020) (quoting Buchhalter v. Buchhalter, 959 A.2d 1260, 1262

(Pa.Super. 2008)). The PFA Act defines abuse as follows:

         § 6102. Definitions


                                     -6-
J-S02019-22


            (a) General rule.—The following words and phrases
         when used in this chapter shall have the meanings given to
         them in this section unless the context clearly indicates
         otherwise:

             “Abuse.” The occurrence of one or more of the following
         acts between family or household members, sexual or
         intimate partners or persons who share biological
         parenthood:

                                   *    *    *

              (2)      Placing another in         reasonable   fear   of
            imminent serious bodily injury.

23 Pa.C.S.A. § 6102(a)(2).

      “In the context of a PFA case, the court’s objective is to determine

whether the victim is in reasonable fear of imminent serious bodily injury….”

Buchhalter, supra at 1263 (quoting Raker v. Raker, 847 A.2d 720, 725

(Pa.Super. 2004)). “The intent of the alleged abuser is of no moment.” Id.

“While physical contact may occur, it is not a prerequisite for a finding of abuse

under [Section] 6102(a)(2) of the [PFA] Act.” Fonner, supra at 163. “[T]he

victim of abuse need not suffer actual injury, but rather be in reasonable fear

of imminent serious bodily injury.” Burke ex rel. Burke v. Bauman, 814

A.2d 206, 208 (Pa.Super. 2002) (quoting DeHaas v. DeHaas, 708 A.2d 100,

102 (Pa.Super. 1998), appeal denied, 557 Pa. 629, 732 A.2d 615 (1998)).

      Additionally, “[w]hen reviewing a contempt conviction, much reliance is

given to the discretion of the trial judge. Accordingly, we are confined to a

determination of whether the facts support the trial court decision.”

Commonwealth v. Kolansky, 800 A.2d 937, 939 (Pa.Super. 2002) (quoting

                                       -7-
J-S02019-22


Williams v. Williams, 681 A.2d 181, 183 (Pa.Super. 1996), aff’d, 554 Pa.

465, 721 A.2d 1072 (1998)). “We will reverse a trial court’s determination

only when there has been a plain abuse of discretion.”         Id. “An abuse of

discretion is not merely an error of judgment, but is rather the overriding or

misapplication of the law, or the exercise of judgment that is manifestly

unreasonable, or the result of bias, prejudice, ill-will or partiality, as shown by

the evidence of record.”      Commonwealth v. Griffiths, 15 A.3d 73, 76

(Pa.Super. 2010) (quoting Commonwealth v. Dent, 837 A.2d 571, 577

(Pa.Super. 2003), appeal denied, 581 Pa. 671, 863 A.2d 1143 (2004)).

         Where a PFA order is involved, an [indirect criminal
         contempt] charge is designed to seek punishment for
         violation of the protective order. A charge of indirect
         criminal contempt consists of a claim that a violation of an
         order or decree of court occurred outside the presence of
         the court. To establish indirect criminal contempt, the
         [petitioner] must prove: 1) the order was sufficiently
         definite, clear, and specific to the contemnor as to leave no
         doubt of the conduct prohibited; 2) the contemnor had
         notice of the order; 3) the act constituting the violation must
         have been volitional; and 4) the contemnor must have acted
         with wrongful intent.

Commonwealth v. Lambert, 147 A.3d 1221, 1226 (Pa.Super. 2016)

(internal citations and quotation marks omitted).

      Instantly, Mother provided the following testimony about the incident

that prompted her to file the PFA petition:

         This is exactly what happened. I was in bed. The dog starts
         barking. I get out of bed to see what’s the matter. I go
         over to the window. She’s breaking in downstairs. And
         when she got in downstairs, because we have a staircase, I
         said, “[Daughter], get out of this house right now.” She

                                       -8-
J-S02019-22


         said—she started running after me with a knife.

                                  *    *    *

         She ran after me with a knife and something else in her
         hand. And I started running because I know she is not all
         there. And I ran into my bedroom. I locked the door. I
         hear, crash, banging, screaming. … I was nervous as
         anything dialing the 911. And I hear all scratches, her trying
         to get in. But I held the door closed and I locked it and she
         was trying to break in the door. And I heard her smashing
         everything in the hall upstairs….

         Then she apparently—the police came. She must have
         already left because I didn’t know, I was still in my room
         crying hysterically and on the phone with 911.

(N.T. Hearing at 2-3).

     Here, Mother recounted a violent episode where Daughter broke into

Mother’s home and chased Mother while brandishing a knife. This behavior

prompted Mother to lock herself in a bedroom and desperately call 911.

Mother’s testimony alone established her reasonable fear of imminent serious

bodily injury. See Burke, supra. To the extent Daughter insists that the

court should not have credited Mother’s testimony, the court was aware of

Mother’s crimen falsi conviction. (See N.T. Hearing at 11-12). Likewise, the

court was aware of Daughter’s theory of the case, which is that she went to

Mother’s home to reclaim certain possessions that Mother had wrongfully

taken from her. (Id. at 6). Nevertheless, the court found Mother credible,

and we see no reason to negate the court’s determination.         See Fonner,

supra.

     Regarding the finding of indirect criminal contempt, the court initially

                                      -9-
J-S02019-22


confirmed that Daughter was properly served with the temporary PFA order

in April 2020. (See N.T. Hearing at 13). Mother subsequently testified about

Daughter’s behavior in May 2020, indicating that Daughter “constantly” called

from an unknown telephone number.             (Id. at 14).   During these calls,

Daughter threatened to “get even” with Mother if Mother did not provide

favorable testimony for Daughter in an unrelated legal proceeding.         (Id.)

Daughter also threatened to kill Mother and her loved ones. (Id.)

      The court evaluated this testimony and concluded that Daughter

committed a volitional act with the requisite wrongful intent. (See Trial Court

Opinion, filed December 30, 2020, at 5).            “Given the significance of

[Daughter’s] threats to cause serious bodily harm to [Mother] and her family,”

the court again found Mother to be credible. (Id. at 3). Our review of the

record confirms the court’s conclusions.       Because the record supports the

court’s decision, we cannot say it abused its discretion in finding that Daughter

had committed indirect criminal contempt. See Lambert, supra; Kolansky,

supra. Accordingly, we affirm and grant counsel’s petition to withdraw.

      Order affirmed. Petition to withdraw is granted.




                                     - 10 -
J-S02019-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/20/2022




                          - 11 -